Citation Nr: 0816319	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1988 to October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Portland, Oregon Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) which granted service 
connection for fibromyalgia, effective January 17, 2003, and 
assigned a 0 percent, noncompensable rating.  The Board 
remanded the claim for additional development in August 2006.  
In December 2007, the RO established a 10 percent evaluation 
for fibromyalgia, effective January 17, 2003.  As a higher 
schedular evaluation for this disability is possible, the 
issue of entitlement to a rating in excess of 10 percent 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In February 2006, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
evaluations assigned for this service-connected disorder, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claim not 
be construed as a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are not applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Fibromyalgia is manifest by no more than widespread 
musculoskeletal pain and tender points with irritable bowel 
symptoms that require medication for control.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.71a, Diagnostic Code 5025 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002 and August 2006.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection and for an 
increased rating.  The August 2006 notice also informed the 
veteran of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Although the August 2006 notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

502
5
Fibromyalgia (fibrositis, primary fibromyalgia 
syndrome)
Ratin
g

With widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or 
Raynaud's-like symptoms:



That are constant, or nearly so, and 
refractory to therapy
40


That are episodic, with exacerbations often 
precipitated by environmental or emotional 
stress or by overexertion, but that are 
present more than one-third of the time
20


That require continuous medication for 
control
10

NOTE:  Widespread pain means pain in both the 
left and right sides of the body, that is both 
above and below the waist, and that affects both 
the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and 
the extremities.

38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007).

Fibromyalgia

In this case, service records show that the veteran separated 
from service in October 1991.  Later in October 1991, he 
filed a claim for VA compensation for a knee disorder, noting 
a history of problems with a knee since 1988, and 
arthroscopic knee surgery in August 1991.  In a November 1991 
VA medical examination, the veteran described problems with 
his right knee.

In August 1998, the veteran underwent VA Persian Gulf Health 
Registry Examinations.  In the course of those examinations, 
the veteran reported a history of pain since 1991 in his 
knees, fingers, ankles, wrists, elbows, toes, low back, 
shoulders, and hips.  The examiner noted history of old 
injuries in the right knee, the right shoulder, and the fifth 
metacarpal in the right hand.  Testing was recommended to 
consider possible causes of pain in the other joints.

VA outpatient treatment notes from February 2003 reflect that 
the veteran reported a history, since 1992, of chronic 
generalized joint pain, worst in the hands and knees.  The 
treating practitioner did not find any evidence of a disorder 
of the joints.  In April 2003, the veteran was seen for a two 
week history of right elbow pain.  The treating 
practitioner's assessment was epicondylitis.

On VA examination in August 2003, the veteran reported pain 
in his knees, ankles, wrists, fingers, and back.  He stated 
that he got headaches from an injury to his left eye.  He 
also said he had some mild diarrhea chronically since his 
time in the Persian Gulf.  He reported having been diagnosed 
with fibromyalgia in 1995.  He said that because of the pain 
in his joints he could not participate in sports or do any 
exercise which involved prolonged grip strength of his hands.  
The joint pain involved both right and left areas below and 
above the waist.  On examination, all trigger points were 
negative.  The soft tissue points considered trigger points 
for fibromyalgia were not tender.  There was no swelling in 
the joints, fingers, or extremities.  Neurological function 
was normal.  Tests for rheumatoid factor were normal.  The 
examiner's impressions included fibromyalgia diagnosed in 
1995.

On VA examination in May 2004, the veteran complained of pain 
in his hands, back, elbows, wrists, ankles, and knees.  He 
said that the pain developed with any activity at work.  He 
reported an inability to do any significant manual activity.  
He said he had chronic diarrhea since 1992.  On objective 
examination there was no evidence of synovitis.  It was noted 
that he had none of the classic fibromyalgia tender points.  
The examining physician was asked to provide an opinion as to 
whether the veteran had fibromyalgia.  The physician opined 
that the veteran did not have fibromyalgia.  The physician 
found that the veteran had a longstanding musculoskeletal 
pain syndrome of unknown origin.  The physician expressed the 
opinion that the pain syndrome was likely to continue, and 
was possibly related to the veteran's PTSD.

In the February 2006 hearing, the veteran reported that he 
first noticed pain in his hands in about 1993.  He indicated 
that he had been diagnosed with fibromyalgia in 1995, when he 
underwent VA Gulf War examinations.  He stated that he was 
later told that his musculoskeletal disorder was not 
fibromyalgia.  He related that he continued to have daily 
pain in his hands and multiple other areas, and that he 
continued to receive VA treatment, including medication, for 
those symptoms.

An August 2006 lay statement from S. and L.C. indicates that 
the veteran had trouble doing mechanical work because of his 
hands and fingers.  They mentioned that the veteran took a 
high dosage of pain medication.

D.C., the veteran's spouse, stated in September 2006 that the 
veteran would hurt after attempting to do simple tasks.  She 
said that the weather would affect him on a daily basis, and 
the pain was obvious.  The veteran stated in September 2006 
that his hands were almost completely useless.  He said that 
medication helped to alleviate the pain, but he could not 
work or enjoy life without suffering in some matter.

On VA examination in March 2007, the veteran reported pain in 
his shoulders, elbows, wrists, fingers, hips, knees, ankles, 
toes, and back.  He said that his joints were never hot and 
would rarely swell.  Recently, he had a ruptured disc in his 
back.  He reported irritable bowel syndrome.  He said that 
his symptoms of pain were localized to his joints with few 
trigger points.  He took Etodolac and Gabapentin.

On objective examination, the examiner found tenderness of 
the trapezius muscles and the outer quadrant of the buttock 
with no other trigger points.  He noted that the veteran's 
symptomatology was bilaterally symmetrical.  The shoulders, 
elbows, knees, and back would experience flare-ups three or 
four times a week for a matter of hours.  The wrists, hands, 
and fingers would flare-up two or three times per day for 
hours.  The hips, toes, and ankles would flare-up once or 
twice a month for hours.  The examiner opined that the 
veteran had a chronic musculoskeletal pain syndrome which was 
not classifiable, and the veteran was service-connected for 
fibromyalgia.

The Board notes that the evidence of record does not give a 
clear diagnosis for the veteran's disorder.  The August 2003 
VA examiner only provided a diagnosis of fibromyalgia by way 
of history, and the May 2004 and March 2007 VA examiners 
indicated that the veteran had a pain syndrome that was not 
classifiable.  However, the Board finds that Diagnostic Code 
5025 (fibromyalgia) is most appropriate for rating the 
veteran's disorder.  All three of the VA examiners recorded 
their observations in terms of fibromyalgia.  The veteran is 
experiencing symptoms described by the rating criteria for 
Diagnostic Code 5025.  Additionally, the veteran reports 
having been told in previous medical examinations that he has 
fibromyalgia.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of a diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Based on the evidence of record, the Board finds that 
throughout the period of the appeal, a rating in excess of 10 
percent for the service-connected fibromyalgia is not 
warranted.  The VA examination reports clearly show that the 
veteran experiences widespread musculoskeletal pain with 
fatigue and irritable bowel syndrome that requires continuous 
medication for control.  However, none of the competent 
medical evidence of record throughout the time of the appeal 
shows that the veteran experiences exacerbations of his 
symptoms one-third of the time, as is required for a rating 
in excess of 10 percent.  Although the March 2007 VA examiner 
recorded frequent flare-ups of pain of various joints, it 
appears that the flare-ups are not present for more than one-
third of the time.  According to his observations, while the 
veteran experienced frequent flare-ups in his wrists and 
fingers, the majority of his joints only experienced flare-
ups two or three times a week for a couple of hours.  Without 
competent evidence that the veteran experiences flare-ups 
one-third of the time, an evaluation in excess of 10 percent 
cannot be granted.

The Board has carefully considered the lay statements 
submitted by S. and L.C and D.C. and notes that lay persons 
can attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  While their statements provide competent 
evidence of their observations, they are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran's service-
connected disorder is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board recognizes the 
veteran's statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
The medical evidence of record demonstrates the veteran's 
employment impairment is due to multiple service and 
nonservice-related disabilities.  The Board notes that the 
veteran is currently receiving Total Disability based on 
Individual Unemployment (TDIU) due to these multiple 
disabilities.  The overall evidence of record is not 
indicative of a marked interference with employment related 
solely to this service-connected disorder that would warrant 
an extraschedular evaluation.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  Therefore, an 
evaluation in excess of 10 percent is not warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.71a (2007).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for fibromyalgia is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


